Citation Nr: 1625993	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-07 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss disability, rated noncompensable prior to January 4, 2016, and 10 percent from January 4, 2016.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969.

Thise matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for bilateral hearing loss and assigned a noncompensable rating effective April 12, 2011.  During the pendency of the appeal, a 10 percent staged initial rating was assigned effective from January 4, 2016.

The Veteran's claim was previously remanded by the Board in August 2015 to obtain outstanding treatment records, to clarify whether the Veteran wanted a Board hearing, and to provide the Veteran with a VA examination to determine the current severity of his hearing loss.  In August 2015, outstanding treatment records were associated with the claims file, and the Veteran indicated he did not want a Board hearing.  In addition, the Veteran was provided with a VA audiological examination in January 2016.  Thus, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDINGS OF FACT

1.  Prior to January 4, 2016, the Veteran's hearing loss was manifested by no more than Level I hearing acuity in both the right ear and Level III hearing acuity in the left ear, with minimum speech recognition scores of 96 percent in the right ear and 84 percent in the left ear; functional impairment included difficulty understanding speech.

2.  Since January 4, 2016, the Veteran's hearing loss has been manifested by no more than Level II hearing acuity in the right ear and a Level V hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1. The criteria for a compensable initial disability rating for bilateral hearing loss have not been met or approximated prior to January 4, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met or approximated since January 4, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in April 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in February 2012 and January 2016.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examination reports set forth detailed audiological examination findings, as well as functional impairment.  Thus, further examination is not necessary regarding the issues on appeal.

The Board concludes that all available evidence that is pertinent to the matter decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The appellant has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Here, in an April 2012 rating decision, the RO granted entitlement to service connection to bilateral hearing loss and assigned a noncompensable rating effective April 12, 2011.  The Veteran filed a notice of disagreement with respect to the noncompensable rating.  Subsequently, in a February 2016 rating decision, the RO increased his rating to 10 percent effective January 4, 2016, the date of a VA examination showing decreased hearing acuity.  As such, the Board must assess the propriety of the noncompensable initial rating assigned prior to January 4, 2016, and then assess the propriety of the 10 percent initial rating assigned since January 4, 2016.  

The Veteran was afforded a VA audiological examination in February 2012.  At that time, the relevant pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
 35
45
60
60
LEFT
 45
60
60
65

The puretone averages were 50 decibels for the right ear and 57.5 decibels for the left ear.  Speech recognition scores were 96 percent for the right ear and 84 percent for the left ear.  Functional impairment included difficulty understanding speech.  

The Veteran was again afforded a VA audiological examination in January 2016.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
 45
50
65
65
LEFT
 60
70
75
70

The puretone averages were 56.25 decibels for the right ear and 68.75 decibels for the left ear.  Speech recognition scores were 86 percent for the right ear and 88 percent for the left ear.  Functional impairment included marked communication difficulty on a daily basis.  

The Board acknowledges that private medical records pertaining to the Veteran's hearing loss dated from 2008 to 2014 have also been associated with the claims file.  However, it is unclear whether the audiograms and audiological findings within these records included speech recognition tests using the Maryland CNC word list.  Therefore, the audiogram results are inapplicable to the rating of the Veteran's disability.  

When applying the relevant puretone averages and speech recognition scores prior to January 4, 2016, to Table VI, the right ear is assigned a Level I while the left ear is assigned a Level III.  The Board then applies those levels to Table VII, which results in the currently-assigned noncompensable evaluation for the Veteran's bilateral hearing loss prior to January 4, 2016.

When applying the relevant puretone averages and speech recognition scores since January 4, 2016, to Table VI, the Veteran is assigned a Level II for the right ear and Level III on the left ear.  The Board then applies those levels to Table VII, which again results in a noncompensable evaluation for the Veteran's bilateral hearing loss.  However, as the Veteran exhibited puretone thresholds in excess of 55 decibels at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) in the left ear, he can be assigned a Level V for the left ear under Table VIA.  Applying those levels to Table VII results in the currently-assigned 10 percent evaluation for the Veteran's bilateral hearing loss since January 4, 2016.  

The Veteran's audiological examinations addressed the functional limitations related to hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examiners here indicated that the Veteran's hearing loss disability resulted in difficulties in communicating and understanding speech.

Based on these results, the Veteran is not entitled to a compensable rating prior to January 4, 2016, or to a rating in excess of 10 percent since January 4, 2016.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In this case, the Board acknowledges the Veteran's decreased hearing acuity.  The Board notes that the Veteran was noted to have difficulty with conversational speech.  These symptoms, however, are consistent with the assigned disability evaluations described above and are not "exceptional."  Moreover, the Veteran has not asserted, and the Board has not found, any reason to doubt the accuracy of the audiological examinations.  As the Veteran's hearing loss was appropriately measured and applied, the Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted regarding the claim for increased rating for bilateral hearing loss. 

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the records reflects that the Veteran was the regional manager of a retail chain until 2013, at which time he retired.  The record does not reflect, and the Veteran does not suggest, that he is unable to work due to his service-connected bilateral hearing loss.  


ORDER

A compensable initial disability rating prior to January 4, 2016, is denied.

An initial disability rating in excess of 10 percent since January 4, 2016, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


